PRENDERGAST, J.
The appellant was indicted for murder of Grover Hale, and convicted of aggravated assault, and his penalty fixed at a fine of $250 and six months’ confinement in the county jail.
There is neither a statement of the facts nor bill of exceptions in the record. The motion for new trial contains two grounds: First, because the verdict is not in accordance with the law and the evidence; second, that the penalty affixed is excessive, owing to the physical condition of the defendant. Neither of these grounds can be considered by us, in the absence of a statement of facts or bill of exceptions. The charge of the court on the subject of aggravated assault is correct and apt, and is not complained of.
The judgment is therefore affirmed.